MEMORANDUM **
Darryl Lee Goldstein appeals pro se from the district court’s summary judgment in favor of Officer Perryman and Officer Preheim in Goldstein’s 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
We review de novo the district court’s grant of summary judgment on the ground of qualified immunity. See Jackson v. City of Bremerton, 268 F.3d 646, 650 (9th Cir.2001). Goldstein failed to raise a genuine issue of material fact as to whether a reasonable officer under the circumstances would have known that denying Goldstein access to his prescription eyeglasses and medications during his arrest and transportation to the Santa Clara County Jail in 2001 and failing to inform authorities at the jail of Goldstein’s past medical history would pose a substantial risk of serious harm. Accordingly, the district court properly granted summary judgment for the defendants on the ground of qualified immunity. See Estate of Ford v. Ramirez-Palmer, 301 F.3d 1043, 1050 (9th Cir.2002).
The district court did not err in denying Goldstein’s Rule 56(f) motion or motion to compel where Goldstein failed to show how additional facts would preclude summary judgment. See Fed.R.Civ.P. 56(f); Klingele v. Eikenberry, 849 F.2d 409, 412 (9th Cir.1988).
*285Goldstein’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.